   Case: 1:18-cv-07451 Document #: 168 Filed: 03/29/21 Page 1 of 5 PageID #:3281



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

MICHAEL LUTE,                                  )
                                               )
                       Plaintiff,              )       Case No. 18-cv-7451
                                               )
               v.                              )       Judge Sharon Johnson Coleman
                                               )
TRANSUNION, LLC; EXPERIAN                      )
INFORMATION SOLUTIONS, INC.;                   )
BANK OF AMERICA, N.A.,                         )
                                               )
                       Defendants.             )

                         MEMORANDUM OPINION AND ORDER

       Before the Court are four motions: defendant’s motion for summary judgment [113],

plaintiff’s motion for summary judgment [125], plaintiff’s motion for leave to amend its complaint

[146], and defendant’s motion to strike the declaration of Krystal Keller [150]. For the reasons set

forth below, the Court grants plaintiff leave to amend and denies the remaining motions.

Background

       This case concerns defendant Bank of America’s reporting to TransUnion and Experian that

plaintiff had outstanding balances on his account after defendant had issued Form 1099-Cs to

plaintiff. Plaintiff applied for and received a MasterCard account with defendant in 2004 and a Visa

account with defendant in 2012. After making purchases on both accounts but making no payments

for over 180 days, defendant “charged off” (wrote off) in 2013 the outstanding balances of

$29,938.30 for the MasterCard account and $1,216.08 for the Visa account.

       Years later, in 2016, defendant issued two Form 1099-Cs to plaintiff (one for each account).

1099-Cs are IRS forms creditors issue to a consumer after writing off the consumer’s debt. After

issuing the 1099-Cs, defendant continued to report to the consumer reporting agencies (“CRAs”)

that plaintiff owed the charged off amounts. Plaintiff called defendant on June 22, 2018, to dispute


                                                   1
   Case: 1:18-cv-07451 Document #: 168 Filed: 03/29/21 Page 2 of 5 PageID #:3282



the reported debt owed. During this call, a representative of defendant discussed the reporting with

plaintiff and informed plaintiff that defendant was not collecting on the accounts. Plaintiff also

reported his dispute with the CRAs through letters on June 29, 2018, and in August 2018.

Defendant received notice of plaintiff’s dispute with the credit reporting through “automated

dispute verifications” from the CRAs. Defendant suggests it investigated the reporting disputes

plaintiff made through the CRAs and responded appropriately, while plaintiff suggests defendant did

not conduct a reasonable investigation.

        In November 2018, plaintiff filed a complaint against TransUnion, Experian, and Bank of

America for violations of the Fair Credit Reporting Act. Plaintiff settled with both TransUnion and

Experian, who were then dismissed from the case on July 10, 2019, and December 13, 2019,

respectively. Remaining defendant Bank of America filed a motion for summary judgment on

March 16, 2020 and plaintiff filed a motion for summary judgment on June 1, 2020. On June 30,

2020, defendant filed an opposition to plaintiff’s summary judgment motion. In response to

defendant’s arguments in its opposition, plaintiff filed a motion for leave to amend his complaint on

July 21, 2020. Defendant opposed the motion for leave. On July 29, 2020, defendant filed a motion

to strike the declaration of Krystal Keller, which plaintiff had offered in support of his motion for

summary judgment.

Analysis

        The Court first addresses plaintiff’s motion for leave to file a first amended complaint.

Plaintiffs are given wide latitude in amending their complaint. Under Fed. R. Civ. Pr. 15(a)(2),

courts should freely give leave to amend complaints when justice so requires. In determining

whether justice requires leave to amend, courts consider factors such as futility, undue delay, undue

prejudice, or bad faith. Bausch v. Stryker Corp., 630 F.3d 546, 562 (7th Cir. 2010). Further, first




                                                    2
   Case: 1:18-cv-07451 Document #: 168 Filed: 03/29/21 Page 3 of 5 PageID #:3283



amended complaints are allowed as a matter of right. Id. But given the late stage at which this

amended complaint is filed (after discovery has closed), the Court will evaluate the 15(a)(2) factors.

        Plaintiff seeks leave to amend the complaint to add that defendant failed to mark plaintiff’s

accounts as in-dispute and failed to verify the balance owed. Defendant argues that the plaintiff’s

motion is unduly delayed since it was filed well after discovery closed and after motions for

summary judgment were filed. While plaintiff’s motion is filed unusually late, plaintiffs are

frequently given leave to amend complaints even up to trial. See JPMorgan Chase Bank, N.A. v.

McDonald, No. 11 C 6902, 2016 WL 738450, at *1 (N.D. Ill. Feb. 25, 2016) (Zagel, J.); see also

Fermaint v. Planet Home Lending, LLC, No. 18 C 07325, 2020 WL 1888915 at *2 (N.D. Ill. Apr. 16,

2020) (Jantz, M.J.). Since this is plaintiff’s first amended complaint and plaintiff brought this motion

only three weeks after defendant put him on notice of the potential deficiency in the original

complaint, the motion is not unduly delayed.

        Defendant also argues that it will be unduly prejudiced by allowing the amended complaint

because it would cause defendant to re-litigate the case and disrupt “the entire discovery” that the

parties have completed. But the “risk of prejudice is small where the proposed counts are based on

the same facts and circumstances as the original counts, as this will limit the amount of extra

discovery.” Cohn v. Taco Bell Corp., No. 92 C 5852, 1993 WL 390176, at *3 (N.D. Ill. Oct. 1, 1993).

Further, the necessity of additional discovery “is not a reason by itself to deny a motion to amend.”

Carlson v. Northrop Grumman Corporation, No. 13 C 2635, 2014 WL 5334038, at *3 (N.D. Ill. Oct. 20,

2014) (Valdez, M.J.).

        Plaintiff’s claim is under 15 U.S.C. 1681s-2(b), which challenges defendant’s investigation,

review, and reporting to the credit reporting agencies. Defendant’s alleged failure to mark plaintiff’s

account as disputed to the credit reporting agencies appears to be the crux of the issues, even if not

explicitly stated in the original complaint. If defendant had marked plaintiff’s accounts as disputed,


                                                   3
   Case: 1:18-cv-07451 Document #: 168 Filed: 03/29/21 Page 4 of 5 PageID #:3284



the credit reporting agencies may have treated plaintiff’s accounts differently and plaintiff may not

have suffered the damages he claims to have suffered. Further, the proposed amendment narrows

the issues as it more specifically states plaintiff’s claim; that defendant failed to conduct a reasonable

investigation by failing to mark the accounts as in-dispute and by failing to verify the balance owed.

As such, the Court finds it hard to believe that the parties would need to engage in extensive

discovery if the Court granted leave to amend. Much of this discovery should already have been

completed. The Court will reopen limited discovery, if any is necessary, on the issue of defendant’s

failure to mark plaintiff’s accounts as in-dispute. However, the Court leaves it to Judge Finnegan to

determine the extent of discovery needed.

        Defendant also argues that plaintiff’s amendment would be futile because the inclusion of an

in-dispute FCRA claim stems from Section 1681s-2(a), for which no private right of action exists.

However, plaintiff does not add another FCRA claim with his amended complaint. Rather,

plaintiff’s suggested amendment clarifies his existing FCRA claim. Section 1681s-2(b) requires

furnishers to report results of investigations, including whether any information provided to the

CRAs was incorrect or incomplete. Lang v. TCF Nat. Bank, No. 06 C 1058, 2008 WL 5111223, at *3

(N.D. Ill. Dec. 1, 2008) (Kennelly, J.), aff'd, 338 F. App'x 541 (7th Cir. 2009). As plaintiff notes,

reporting that accounts are disputed could feasibly be encompassed by Section 1681s-2(b).

Plaintiff’s amendment would not be futile.

        While the Court shares defendant’s concern about the late stage at which this amended

complaint is filed, the Court, in its discretion, grants plaintiff’s motion for leave to amend his

complaint. Since the parties’ motions for summary judgment are based on the original complaint,

which no longer exists, and discovery is being reopened, the motions are denied as moot in the

interest of judicial expediency and consistency. The Court will allow both parties to renew their

motions for summary judgment, with the same or different arguments, if they so choose. Further,


                                                    4
   Case: 1:18-cv-07451 Document #: 168 Filed: 03/29/21 Page 5 of 5 PageID #:3285



since defendant’s motion to strike concerns a declaration filed with plaintiff’s mooted summary

judgment motion, the motion to strike is also denied as moot.

Conclusion

       For these reasons, this Court grants plaintiff’s motion for leave to amend and denies

plaintiff’s motion for summary judgment, defendant’s motion for summary judgment, and

defendant’s motion to strike.

IT IS SO ORDERED.



Date: 3/29/2021

                                              Entered: _____________________________
                                                       SHARON JOHNSON COLEMAN
                                                       United States District Judge




                                                 5
